 1   J. CURTIS EDMONDSON (CSB No. 236105)
     jcedmondson@edmolaw.com
 2   Edmondson IP Law
     Venture Commerce Center
 3   3699 NE John Olsen Avenue
     Hillsboro, OR 72124
 4   Telephone: (503) 336-3749
     Facsimile: (503) 482-7418
 5
     Kumar Maheshwari (SBN 245010)
 6   Mahesh Law Group
 7   7700 Irvine center drive, Suite 800,
     Irvine, CA 92618
 8   PH: (530) 400-9246
     email: kumar@maheshlaw.com
 9   www.maheshlaw.com
10   Attorneys for Plaintiff
     HARI PRASAD SARDA
11

12   LAURENCE F. PULGRAM (CSB No. 115163)
     lpulgram@fenwick.com
13   TODD R. GREGORIAN (CSB No. 236096)
     tgregorian@fenwick.com
14   FENWICK & WEST LLP
     555 California Street, 12th Floor
15   San Francisco, CA 94104
     Telephone:     415.875.2300
16   Facsimile:     415.281.1350
17   Attorneys for Defendant
     PIVOTAL SYSTEMS CORPORATION
18

19                                   UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
21

22   HARI PRASAD SARDA,                              Case No.: 3:19-cv-04032-MMC
23                      Plaintiff,                   JOINT STIPULATION TO DISMISS
                                                     WITH PREJUDICE AND [PROPOSED]
24          v.                                       ORDER
25   PIVOTAL SYSTEMS CORPORATION,
26                      Defendant.
27

28
      STIPULATED DISMISSAL WITH
      PREJUDICE AND [PROPOSED] ORDER                                Case No.: 3:19-cv-04032-MMC
 1
            WHEREAS, Plaintiff Hari Prasad Sarda filed his Complaint in this action on July 14,
 2
     2019; and
 3
            WHEREAS, Plaintiff and Defendant Pivotal Systems Corporation settled this matter on or
 4
     about November 7, 2019;
 5
            THEREFORE, it is hereby STIPULATED by and between Plaintiff and Defendant
 6
     through their designated counsel that the above-captioned action should be dismissed with
 7
     prejudice pursuant to FRCP 41(a)(1)(A)(ii). The parties further stipulate that, except as set forth
 8
     in the Settlement Agreement between them, the parties shall bear their own attorney’s fees,
 9
     expenses and costs.
10
            This Court shall retain jurisdiction for a period of one year to enforce the terms of the
11
     Settlement Agreement.
12   ///
13   IT IS SO STIPULATED.

14
     Dated: November 13, 2019                      Mahesh Law Group, PC
15

16                                                 By: /s/Kumar Maheshwari
                                                       Kumar Maheshwari
17                                                     Attorney for Plaintiff
                                                       HARI PRASAD SARDA
18

19
     Dated: November 13, 2019                      FENWICK & WEST LLP
20

21                                                 By: /s/ Todd Gregorian
                                                       Laurence F. Pulgram
22                                                     Todd R. Gregorian
                                                       Attorneys for Defendant
23                                                     PIVOTAL SYSTEMS CORPORATION
24

25

26

27

28    STIPULATION DISMISSAL WITH
      PREJUDICE AND [PROPOSED] ORDER                                         Case No.: 3:19-cv-04032-MMC
 1                                           ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3), counsel for Hari Prasad Sarda has obtained the
 3   concurrence of Pivotal Systems Corporation’s counsel in the filing of this joint request.

 4   Dated: November 13, 2019                    Mahesh Law Group, PC

 5
                                                 By: /s/Kumar Maheshwari
 6                                                   Kumar Maheshwari

 7                                                    Attorney for Plaintiff
                                                      HARI PRASAD SARDA
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATION DISMISSAL WITH
      PREJUDICE AND [PROPOSED] ORDER                                       Case No.: 3:19-cv-04032-MMC
 1                                                ORDER
 2          The Court having considered the stipulation of the parties, and good cause appearing
 3
     therefor, orders as follows:
 4
            1. The action is dismissed with prejudice as against Defendant Pivotal System
 5
                Corporation pursuant to FRCP 41(a)(1)(A)(ii).
 6

 7          2. Each party shall bear their own costs and attorneys’ fees, except as set forth in the

 8              Settlement Agreement.

 9          3. The Court shall retain jurisdiction over this matter to enforce the terms of the
10
                November 7, 2019 Settlement Agreement., for a period of one year from the date of
11              this order.
                PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13
             November 15, 2019
     Dated: ______________________________                By: __
                                                              _________________________________
                                                              ____
                                                                 ___
                                                                   _____ _________________________
14
                                                                 United
                                                                 U
                                                                 Un itted States District Judge
15                                                               M
                                                                 Maxinei M Ch Chesney

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATION DISMISSAL WITH
      PREJUDICE AND [PROPOSED] ORDER                                        Case No.: 3:19-cv-04032-MMC
